United States Court of Appeals
                     For the First Circuit

No. 04-1183

                    LINDA REYNOLDS-NAUGHTON,

                      Plaintiff, Appellant,

                                  v.

                 NORWEGIAN CRUISE LINE LIMITED,
                  d/b/a NORWEGIAN CRUISE LINE,

                      Defendant, Appellee.


                                ERRATA


     The opinion of this Court, issued on September 14, 2004,

should be amended as follows.

     On page 7, line 7 of full paragraph, replace "Rep." with

"Sen.".

     On page 8, 1st line after indented quote, replace "Rep." with

"Sen.".